Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered November 7, 2003, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence was not legally sufficient to establish his guilt of manslaughter in the first degree because, inter alia, it failed to establish that he acted with intent to cause serious physical injury to the decedent. However, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of manslaughter in the first degree beyond a reasonable doubt. Furthermore, although the defendant challenges the credibility of the eyewitness testimony given by the decedent’s brother, resolution of issues of credibility is primarily a matter to be determined by the *845factfinder who saw and heard the witnesses, and the factfinder’s determination should be accorded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, supra).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Prudenti, EJ., Krausman, Dillon and McCarthy, JJ., concur.